Laughlin, J. (dissenting):
I am of opinion that the recovery herein, which is based on the neglect of the city to remove snow and ice which had formed a dangerous obstruction on the sidewalk on one of the public streets, should be sustained. The plaintiff was aware of the condition of the walk, but she exercised care commensurate with that knowledge. The walk was on the regular line of travel from her residence to the place where she was employed, and it was the route by which she customarily passed back and forth. In these circumstances she was not obliged, as a matter of law, to refrain from using the sidewalk. The city failed to show that it had enacted an ordinance by which in the first instance it devolved the duty of removing snow and ice from the sidewalks on the abutting property owners, and, therefore, the rule that the city is not chargeable with negligence in waiting a reasonable time for the abutting property owners to remove snow and ice is not applicable. Ho duty rests on the owners or occupants of property abutting on public streets to remove snow and ice from the sidewalks in front of the property in *219the absence of a statute or ordinance imposing that.duty. The jury were warranted in finding, on conflicting evidence, that the sidewalk in question with respect to its condition caused by snow and ice had been totally neglected. There were heavy falls of snow and changes, .in the temperature which would cause it to melt and freeze. The city was chargeable with notice that in the use of the walk by pedestrians in these circumstances irregular accumulations and formations of ice, or of ice and snow, might take place on the sidewalk which would endanger public travel. The evidence shows that such a condition existed on this sidewalk for upwards of one week or about ten days prior to the time of the accident. That was a sufficient length of time to charge the city with constructive notice of the actual condition of the walk, and during that period, at different times, the condition of the weather was such that the snow and ice could readily have been removed from the walk. There was a very heavy fall of snow two days before the accident, and if that were the sole cause of the injuries sustained by the plaintiff, doubtless a recovery could not be had; but it appears by her testimony and by other evidence that she slipped, not on the newly-fallen snow, but on old ice, and the facts warranted a finding that the accident was caused not by the recently-fallen snow, but by the dangerous formation and accumulation of ice which had existed on the walk for a period of from a week to ton days. In these circumstances, therefore, the city having, so far as this record shows, wholly failed to perform any duty which it owed to the traveling public with respect to keeping this sidewalk free and clear from dangerous obstructions caused by the accumulation or formation of ice, or of ice and snow, or to require the performance of this duty by others, was properly found guilty of negligence by the jury.
Jndgment and order reversed, new trial ordered, costs to appellant to abide event.